Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending of which claims 1, 8 and 15 are independent.

Drawings
3.	Applicant’s drawings filed on 01/28/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
4.	The specification filed on 01/28/2020 is acceptable for examination proceedings.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/14/2020,08/24/2020,08/16/2021,03/07/2022 and 04/12/2022. Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Pub. No. US 2018/0337784 A1, hereinafter refer as to Jain) in view of Witt et al. (2006/0085862 A1, hereinafter refer as to Witt).
Jane provides systems for authorization protocols that allow software applications to gain access to protected electronic resources. More specifically, systems are disclosed for coordinating processes between multiple network devices with different mutual trust levels to authorize an application to access a protected resource.

Witt provides the field of multimedia communication and, more specifically, to a broadcast system and method for authorizing reception of multicasted multimedia data streams.

As per claim 1, Jain discloses a computer-implemented method comprising: retrieving, by a mobile device (fig. 3A agent 302, for example) from a multimedia computer (fig. 3A, Application 304, for example), a network address (fig. 3A depicted URL of the PA web service 306 and furthermore fig. 3A, Par. 0055 discloses the agent 302 may, for example, be a browser agent executing at a computing device connected to a network. The application 304 may be a software application executing at a server connected to the network, Para. 0058 discloses in message 314, the PA web service 306 sends a response to the application 304. The response includes a request token, a URL of the PA web service 306, and a state identifier. Upon receiving this response, the application 304 sends a redirect communication to the agent 302, for example) at which a condition is defined, wherein the condition relates to authorizing access to restricted content associated with the multimedia computer; retrieving, by the mobile device, details of the condition that is defined at the network address (figure 3B, Para. 0059 discloses in message 315b, the agent 302 sends an API call to the URL of the PA web service 306. The API call includes the state identifier and the request token. After verifying that the request token included in the API call matches the request token that was sent to the application 304 in message 314, the PA web service 306 sends an API response to the agent 302 in message 315c. The API response includes the state identifier and redirects the agent 302 to a URL of the authorization server 308. The authorization server 308 is provided by the issuer entity to facilitate the authorization process by regulating access to the electronic resource, for example); prompting, by the mobile device, a user of the mobile device for permission to provide to an authorization server (fig. 3A depicted 308, authorization, for example) authorization information that relates to the condition (fig. 3B, Para. 0060 discloses in message 317, the authorization server 308 sends a response to the authorization request. The response sends a page inviting the user to login with the authorization server and indicate that the user consents to authorizing the application 304 to access the electronic resource, for example); obtaining, by the mobile device, approval to provide the authorization information to the authorization server; (fig. 3B, Para.0061discloses the user enters the user' s authentication information (e. g., login credentials) for the authorization server (e.g., for an account the user has with the issuer entity) and provides the requested indication of consent, for example) transmitting, by the mobile device to the authorization server, the authorization information and a user profile identifier of the user (fig. 3B, Para. 0060 discloses in message 316, the agent 302 sends an authorization request to the URL of the authorization server 308. The authorization request includes the state identifier and a secure user identifier —which identifies the user, para. 0061 discloses the user enters the user' s authentication information login credentials); based on a confirmation of the validity of the authorization information, receiving, by the mobile device from the authorization server, an authorization code (fig. 3B and furthermore para.0062 discloses once the authorization server 308 verifies the authentication information is valid, the authorization server sends a redirect communication to the agent 302 in message 320 The redirect communication also includes an authorization code, for example). 

Jain failed to explicitly disclose wherein the user profile identifier is usable by the authorization server to retrieve from a database previously-stored user information for comparison with the authorization information so as to confirm a validity of the authorization information and based on the receiving of the authorization code, providing, by the mobile device, a graphical user interface (GUI) that provides access to the restricted content associated with the multimedia computer.

However, Witt disclose wherein the user profile identifier (fig. 3 element S102, in step S102, the authorization server 14 validates the username and password. The usernames and passwords are unique to users who have been granted authorization to access the streaming server 1, for example) is usable by the authorization server to retrieve from a database previously-stored user information for comparison with the authorization information so as to confirm a validity of the authorization information (para. 0033 discloses when the active session is terminated or ends and the media player application 16 wishes to receive another multicasted data stream, the media player application must request a new key token which 20 identifies the media player application 16 and the new active session the media player application is attempting to access, for example) and based on the receiving of the authorization code (para. 0023 disclose Authorization code as used herein is a data string provided to the media player application for use in validating the media player application, for example), providing, by the mobile device, a graphical user interface (GUI) that provides access to the restricted content associated with the multimedia computer (the system, user interface image and processes presented in fig. 1-4 are not exclusive. Other systems and processes may be derived in accordance with the principles of the invention to accomplish the same objectives, for example). 

Jain and Witt are analogues art because they both are directed to multimedia communication and one ordinary skill in the art would have had a reasonable expectation of success to modify Jain with Witt because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Witt with the teachings of Jain in order for authorizing reception of multicasted multimedia data streams [Witt: para. 0001].   

As per claim 2 as applied above, wherein retrieving the network address comprises: capturing an encrypted version of the network address using a scanner associated with the mobile device; and decrypting the encrypted version so as to reveal the network address (Abstract, para. 0016, 0030,0032 of Witt discloses the multicast datastream is encrypted and the user system maintains a connection with the authorization server which provides a cryptographic key for use in decrypting the encrypted multicast datastream, for example).  

As per claim 3 as applied above, wherein the encrypted version is provided by an optical code (para. 0023 of Witt disclosers Authorization code as used herein is a data string provided to the media player application for use in validating the media player application and granting access to receive a multicast data stream., for example).
  
As per claim 4 as applied above, wherein the optical code is a quick-response (QR) code (para. 0011 of Witt discloses the streaming server, coupled to both an authorization server and a user system, sends the multicast data stream information to the user system upon validation of the authorization code, for example).

As per claim 7 as applied above, wherein the condition comprises a minimum-age restriction (fig. 3B of Jain and furthermore para. 0060 discloses in message 317, the authorization server 308 sends a response to the authorization request. The response sends a page inviting the user to login with the authorization server and indicate that the user consents to authorizing the application 304 to access the electronic resource, for example). 

As per claim 8 as applied above, wherein the restricted content comprises a functionality of the GUI that is age-restricted (figs. 1-4 of Witt discloses he system, user interface image and processes, for example).   

As per claim 9 as applied above, wherein the condition comprises membership with a streaming service (Abstract, 0011,0013,0026,0034,0036 of Witt, for example).   

As per claim 10 as applied above, wherein prompting the user of the mobile device for permission comprises displaying a prompt on a display of the mobile device (fig. 1 of Jain discloses the user selects an option (e.g., a button shown on the display 126) indicating that the user wishes to authorize the back-end application 112 to access the data 152 (or some other electronic resource) hosted at the resource server 150, for example).   

As per claim 11 as applied above, wherein the prompt comprises the details of the condition and an identity of a party requesting the authorization information (fig. 1 of Jain depicted the authorization server 130 and the resource server 150 are associated with an issuer entity. The issuer entity may be an institution that provides services to a user via the network 102. Those services may provide data 152 to the user through the resource server 150 once the user has been authenticated via the authorization server 130, for example).  

As per claim 12 as applied above, wherein the authorization server is operated by a self-sovereign identity provider (fig. 1 of Jain depicted authorization server 130 verifies the user's logon credentials, the user can access the data 152, for example).  
   
As per claim 13 as applied above, wherein the database is a decentralized ledger (fig. 1 of Jain, for example).  

As per claim 14 as applied above, wherein the authorization information comprises a confirmation (fig. 1 of Jain depicted the PA web service 142 can verify that the request token received in the verification-confirmation message and the request token that was sent in the verification-request message match each other, for example).  

As per claim 15 as applied above, transmitting, by the mobile device to a content server, the authorization code, wherein the content server provides video content to the multimedia computer (para. 0023 of Witt discloses  media player application as used herein comprises an application that allows a user to at least one of request, select, manage, view, transmit, receive and playback audio, video or audio-video data thereon. A streaming server as used herein is a dedicated system for providing a continuous data stream (encoded or un-encoded) comprising at least one of video data and audio-video data for receipt by a client application on which the data stream is able to be further processed, for example). 

As per claim 16 as applied above, obtaining, by the mobile device by way of the GUI, user input (fig. 3B of Jain and Para. 0061 of Jain discloses the user enters the user' s authentication information (e. g. , login credentials) for the authorization server (e.g. , for an account the user has with the issuer entity) and provides the requested indication of consent, for example); transmitting, by the mobile device to a content server, instructions corresponding to the user input, wherein the content server provides video content to the multimedia computer; receiving, by the mobile device from the content server, GUI update information (fig.3B, para. 0060 discloses in message 316, the agent 302 sends an authorization request to the URL of the authorization server 308. The authorization request includes the state identifier and a secure user; identifier —which identifies the user, and para. 0061discloses the user enters the user' s authentication information login credentials and updating, by the mobile device, the GUI in accordance with the GUI update information, for example).  

As per claim 17 as applied above, wherein the multimedia computer is located in a vehicle (para. 0010 of 0010 of Witt discloses a typical multimedia system, a server responds to connection requests made by clients across a data network, for example). 

As per claim 18, Jain discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a processor, cause a mobile device to perform operations comprising (para. 0007,0068,0078 discloses a computer-readable storage medium having instructions, for example): retrieving, from a multimedia computer (fig.3A depicted the application, for example), a network address (fig. 3A depicted URL of the PA web service 306 and furthermore fig. 3A, Par. 0055 discloses the agent 302 may, for example, be a browser agent executing at a computing device connected to a network. The application 304 may be a software application executing at a server connected to the network, Para. 0058 discloses in message 314, the PA web service 306 sends a response to the application 304. The response includes a request token, a URL of the PA web service 306, and a state identifier. Upon receiving this response, the application 304 sends a redirect communication to the agent 302, for example) at which a condition is defined, wherein the condition relates to authorizing access to restricted content associated with the multimedia computer; retrieving details of the condition that is defined at the network address (figure 3B, Para. 0059 discloses in message 315b, the agent 302 sends an API call to the URL of the PA web service 306. The API call includes the state identifier and the request token. After verifying that the request token included in the API call matches the request token that was sent to the application 304 in message 314, the PA web service 306 sends an API response to the agent 302 in message 315c. The API response includes the state identifier and redirects the agent 302 to a URL of the authorization server 308. The authorization server 308 is provided by the issuer entity to facilitate the authorization process by regulating access to the electronic resource, for example); prompting a user of the mobile device for permission to provide to an authorization server (fig. 3A depicted 308, authorization, for example) authorization information that relates to the condition (fig. 3B, Para. 0060 discloses in message 317, the authorization server 308 sends a response to the authorization request. The response sends a page inviting the user to login with the authorization server and indicate that the user consents to authorizing the application 304 to access the electronic resource, for example); obtaining approval to provide the authorization information to the authorization server (fig. 3B, Para.0061discloses the user enters the user' s authentication information (e. g., login credentials) for the authorization server (e.g., for an account the user has with the issuer entity) and provides the requested indication of consent, for example); transmitting, to the authorization server, the authorization information and a user profile identifier of the user (fig. 3B, Para. 0060 discloses in message 316, the agent 302 sends an authorization request to the URL of the authorization server 308. The authorization request includes the state identifier and a secure user identifier —which identifies the user, para. 0061 discloses the user enters the user' s authentication information login credentials), based on a confirmation of the validity of the authorization information, receiving, from the authorization server, an authorization code (fig. 3B and furthermore para.0062 discloses once the authorization server 308 verifies the authentication information is valid, the authorization server sends a redirect communication to the agent 302 in message 320 The redirect communication also includes an authorization code, for example).  

Jain failed to explicitly disclose wherein the user profile identifier is usable by the authorization server to retrieve from a database previously-stored user information for comparison with the authorization information so as to confirm a validity of the authorization information; and based on the receiving of the authorization code, providing a graphical user interface (GUI) that provides access to the restricted content associated with the multimedia computer.

However, Witt disclose wherein the user profile identifier (fig. 3 element S102, in step S102, the authorization server 14 validates the username and password. The usernames and passwords are unique to users who have been granted authorization to access the streaming server 1, for example) is usable by the authorization server to retrieve from a database previously-stored user information for comparison with the authorization information so as to confirm a validity of the authorization information (para. 0033 discloses when the active session is terminated or ends and the media player application 16 wishes to receive another multicasted data stream, the media player application must request a new key token which 20 identifies the media player application 16 and the new active session the media player application is attempting to access, for example); and based on the receiving of the authorization code (para. 0023 disclose Authorization code as used herein is a data string provided to the media player application for use in validating the media player application, for example), providing a graphical user interface (GUI) that provides access to the restricted content associated with the multimedia computer (the system, user interface image and processes presented in fig. 1-4 are not exclusive. Other systems and processes may be derived in accordance with the principles of the invention to accomplish the same objectives, for example). 

Jain and Witt are analogues art because they both are directed to multimedia communication and one ordinary skill in the art would have had a reasonable expectation of success to modify Jain with Witt because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Witt with the teachings of Jain in order for authorizing reception of multicasted multimedia data streams [Witt: para. 0001].   

As per claim 19 as applied above, wherein retrieving the network address comprises:  40capturing an encrypted version of the network address using a scanner associated with the mobile device; and decrypting the encrypted version so as to reveal the network address (Abstract, para. 0016, 0030,0032 of Witt discloses the multicast datastream is encrypted and the user system maintains a connection with the authorization server which provides a cryptographic key for use in decrypting the encrypted multicast datastream, for example).  

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Pub. No. US 2018/0337784 A1, hereinafter refer as to Jain) in view of Witt et al. (US Pub. No. US 2006/0085862 A1, hereinafter refer as to Witt), furthermore Annan et al. (US Patent 9,213,931 B1, hereinafter refer as to Annan).

Annan provides a matrix barcode is a two-dimensional machine-readable optical label that contains information, usually about the item to which the matrix barcode is attached. The matrix barcode may also be called a two-dimensional barcode. Different types of matrix barcode include quick response (QR) codes, ShotCodes, Semacodes, Aztec codes, code 1, MaxiCodes, and PDF417 codes. 

As per claim 5 Jain as modified Witt discloses all claimed language except for wherein the encrypted version is provided by a radio frequency identification (RFID) tag.  

However, wherein the encrypted version is provided by a radio frequency identification (RFID) tag (col. 17 lines 25-30 disclose near field communications (NFC), radio frequency identity (RFID), and/or other air interface protocol radio transceiver cards, and other well-known network devices, for example). 

Jain as modified by Witt and Annan are analogues art because they both are directed to matrix barcode include quick response (QR) codes, ShotCodes, Semacodes, Azte codes, code 1, MaxiCodes, and PDF417 codes and one ordinary skill in the art would have had a reasonable expectation of success to modify Jain as modified by Witt with Annan because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Annan with the teachings of Jain as modified by Witt in order for granting access to a paid service or a product, a matrix barcode may be utilized by unauthorized entities to gain access to the service or product [Annan: col. 3 lines 4-5].   

As per claim 6 as applied above, wherein the RFID tag is a near-field communication (NFC) tag (figs. 1 and 4 of Annan depicted the user equipment 102 may have other components (not shown) such as a near field communication (NFC) radio transceiver, a short-range radio transceiver such as a wireless local area network radio transceiver, or other components. The NFC transceiver may be used to complete payment transactions with point-of-sale terminals or other communications exchanges. In an embodiment, the UE 400 may comprise a radio frequency identify (RFID) reader and/or writer device, for example). 

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Bhartia et al. (Pub. No. US 2017/0161281 A1) provide a method includes receiving a request from an application installed on a client system for one or more interactive elements associated with a respective platform for sharing content to a website associated with the platform, wherein the request includes a user identifier and a content identifier; calculating a ranking score for each of a plurality of interactive elements based on profile information associated with the user identifier; and sending to the application a personalized set of the interactive elements, each of the interactive elements in the personalized set having a ranking score above a threshold value.

Ramineni et al. (US Patent No.: US 11,271,925 B1) provide A system for a secure connection includes an interface and a processor. The interface is configured to receive a request from a user of a tenant to enable a connection for a specific internal network application or service to an external network destination. The processor is configured to determine whether the connection is enabled for the specific internal network application or service for the tenant; and in response to determining that the connection is enabled, providing a token required for the connection to the external network destination.

Kuper et al. (US Patent US 11,115,405 B2) provide a media playback system may be configured to (i) receive from the computing device an authorization code that corresponds to a media application installed on the computing device that is authorized to access media from a media service, (ii) transmit to the media service an authorization request with the authorization code, (iii) receive from the media service an authorization token that facilitates obtaining media from the media service, and (iv) transmit to the media service a request for media for playback by the media playback system, where the request for media includes the authorization token.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
June 29, 2022
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434